 1   JACQUELYNE M. NGUYEN, Bar no. 249658
     KSENIYA Y. STUPAK, Bar no. 309783
 2   LAW OFFICES OF JACQUELYNE M. NGUYEN
     2900 BRISTOL STREET, SUITE “A-208”
 3   COSTA MESA, CA 92626
     Telephone: (949) 722-0055
 4   Fax: (949) 722-8416
     Email: jackie@jacquelynenguyenlaw.com                  JS-6
 5   Email: kseniya@jacquelynenguyenlaw.com
 6
     Attorney for: Plaintiff
 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,               No. CV19-7307 WDK (MAAx)
12                         Plaintiff,
                                             CONSENT JUDGMENT
13            vs.
14   HOWARD DAVID HENRY,
15                         Defendant
16

17       Pursuant to the above stipulation of the parties, Judgment
18   is hereby entered in favor of Plaintiff, UNITED STATES OF
19   AMERICA, against Defendant, Howard David Henry, in the principal
20   amount of $79,526.22 plus interest accrued to February 3, 2020,
21   in the sum of $123,978.24; with interest accruing thereafter at
22   $17.96 daily until entry of judgment, for a total amount of
23   $203,504.46.
24

25         February 6, 2020
     DATED:________________       By:____________________________
                                             William D. Keller
26                                       U.S. District Court Judge
27

28




                                        Page 1
